Judgment, Supreme Court, New York County (Burton Sherman, J.) entered May 10, 1993, in this CPLR article 78 proceeding, which, inter alia, denied petitioner’s motion for injunctive relief, and granted the cross motion to dismiss the petition, unanimously affirmed, without costs.
Petitioner challenges the June 24, 1992 actions by the City Planning Commission granting a special permit to increase the floor area ratio of respondent nursing home, and approving the sale of City owned property for purposes of an enlargement of the nursing home. When the City Council declined to review these determinations (NY City Charter § 197-d [b] [3]) within 20 days, these determinations became final on July 14, 1992. Petitioner also challenges the action of the City Council dated August 26, 1992, approving an amendment to the Cathedral Parkway Urban Renewal Plan to permit the use of the property for nursing home purposes.
We find that the acts complained of are amenable to article 78 review (see, Matter of Save the Pine Bush v City of Albany, 70 NY2d 193, 202-203). However, since petitioner has demonstrated no injury in fact which is personal to him, he is without standing to bring this proceeding (see, Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 772-773; Matter of New York Horse & Carriage Assn. v Council of City of N. Y., 169 AD2d 547, lv denied 78 NY2d 851). Further, these claims are, in all respects, time barred (CPLR 217). Concur—Sullivan, J. P., Carro, Wallach and Asch, JJ.